Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/217,570 filed on 3/30/21 has a total of 18 claims pending for examination; there are 3 independent claims and 15 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number(s): 2018111631053 filed on 9/30/18 and 2018113693162 filed on 11/16/18.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1, line 3 recites “first values” and line 5 recites “the first value” which in combination render the claim indefinite since it’s not clear if the first value is referring back to a single value amongst the first values or if it’s supposed to be it’s own distinct and different value which in that case creates a lack of antecedent basis.  Furthermore, line 3 recites “second values” and line 6 recites “the second value” which also render the claim indefinite under similar reasons as those stated above.  Even further, the terms “high voltage” (line 6) and “low voltage” (line 7) in the claim, are relative terms which also renders the claim indefinite. The terms “high voltage” and “low voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms are relative terms that may 
With regards to claims 2-6, due to their direct or indirect dependence from claim 1, they suffer from the same deficiencies and are rejected under the same rationale.
With regards to claim 7, it suffers from similar deficiencies as claim 1 in lines 5-8 and thus is rejected under similar rationale.
With regards to claims 8-12, due to their direct or indirect dependence from claim 7, they suffer from the same deficiencies and are rejected under the same rationale.
With regards to claim 13, it suffers from similar deficiencies as claim 1 in lines 5-9 and thus is rejected under similar rationale.
With regards to claims 8-12, due to their direct or indirect dependence from claim 13, they suffer from the same deficiencies and are rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No.  20160232983 to Khurana et al. (hereinafter Khurana) in view of Applicant’s Admitted Prior Art (hereinafter AAPA)

With regards to claims 1, 7 and 13, Khurana teaches a memory access method, comprising: 
receiving first data to be written into a memory [figs 13A-13B – paragraphs 7, 10, 76];
determining that a quantity of first values in the first data is greater than a quantity of second values in the first data [figs 13A-13B – paragraphs 7, 10, 76]; 
determining that the memory is configured to store the first value when a voltage of a bit line is a high voltage and store the second value when the voltage of the bit line is a low voltage [figs 13A-13B – paragraphs 7, 10, 76]; 
in response to the determination, flipping the first data to obtain second data [figs 13A-13B – paragraphs 7, 10, 76]; and
storing the second data in the memory [figs 13A-13B – paragraphs 7, 10, 76].
Khurana teaches all of the above being done for the benefit of having memory use less energy to improve power consumption [Khurana paragraphs 7, 76] but is silent as to the memory being a dynamic random access memory (DRAM).
However, AAPA teaches in paragraph 3 that DRAM suffers from power consumption issues. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khurana and AAPA to have memory be DRAM to perform the above steps for the benefit using less energy to of improve power consumption [Khurana paragraphs 7, 76].

With regards to claims 2, 8 and 14, Khurana teaches the method according to claim 1, wherein the flipping the first data to obtain second data comprises: flipping the 

With regards to claims 3, 11 and 15, Khurana teaches the method according to claim 1, wherein the determining that a quantity of first values in the first data is greater than a quantity of second values in the first data comprises: determining, based on a data bus inversion DBI signal, that the quantity of first values in the first data is greater than the quantity of second values in the first data [figs 13A-13B – paragraphs 7, 10, 76].
With regards to claims 4, 9 and 16, Khurana teaches the method according to claim 1, wherein the first value is “1” and the second value is “0”; or the first value is “0” and the second value is “1” [figs 13A-13B – paragraphs 7, 10, 76].
With regards to claims 5, 10 and 17, Khurana teaches the method according to claim 1, further comprising: receiving a read request, wherein the read request carries a first address; reading the second data from the DRAM based on the first address; determining that the second data is data that is stored after flipping; and in response to the determination, flipping the second data to obtain the first data [figs 13A-13B – paragraphs 7, 10, 76, 87].

With regards to claims 6, 12 and 18, Khurana teaches the method according to claim 5, wherein the determining that the second data is data that is stored after flipping comprises: determining, based on a record of the second data, that the second data is data that is stored after flipping [figs 13A-13B – paragraphs 7, 10, 76].
Khurana teaches all of the above but is silent as to the record being a flip flag bit in an ECC code. 
However, it is well known in the art that tracking a binary condition of a particular data in a record can be done with a flag in an ECC code and is a design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khurana, AAPA and those known in the art to have the record be a flag bit in an ECC code for the benefit of optimally tracking a binary condition of corresponding data with a binary value such as a flag within and already associated ECC code.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20170168740 to Liu teaches flipping bits in memory cells in order to reduce the likelihood of the original data suffering a read disturb in the array of memory locations.
US Patent Application Publication No. 20100002504 to Kim et al. teaches inverting data bits/words in memory and setting a corresponding control flag in order to reduce power consumption. 
US Patent Application Publication No. 20070280031 to Maejima et al. teaches in memory, judging whether a polarity of a 1 or a 0 is to be inverted based on the number of 1s and 0s of the data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181